Citation Nr: 0901325	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  08-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include depression and post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from March 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's depression 
was incurred in or aggravated by service, and no psychosis 
was manifested within one year after service.

2.  An independently corroborated stressor event in service 
has not been established to support a current diagnosis of 
PTSD.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
PTSD due to any incident or event in military service.


CONCLUSION OF LAW

A mental disorder, to include depression and PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In June 2005 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2005 rating 
decision and December 2007 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a December 2007 letter which VA 
sent to the veteran.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.


The RO was unable to obtain the veteran's service personnel 
records.  The Board finds that an October 2006 notation in 
the claims file shows that the records could not be located 
and that it would be futile to continue to search for them.  
Therefore, it is not necessary for VA to continue to attempt 
to obtain veteran's service personnel records.  See 38 C.F.R. 
§ 3.159(c)(2).

The RO did not afford the veteran a VA examination with a 
psychiatrist, on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees.  
The veteran had a general medicine VA examination in May 2005 
at which his mental disorders were discussed.  In addition, 
in McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
there is not sufficient evidence that the veteran's current 
depression or PTSD can be associated with an in-service 
event.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of a psychological 
examination in order to decide the claim on the merits.  See 
38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

The veteran's claim is essentially that he was depressed 
during his service in the Army, primarily because his son, S, 
began to act abnormally after the veteran left home.  He says 
his concern for the welfare of his family adversely affected 
his performance in basic training, as a result of which he 
was punished and harassed, causing his currently claimed 
mental disability. 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV), as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Board notes that the current version of 38 C.F.R. § 
3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13, 
which provides in part for requesting stressor information 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC), after obtaining stressor identification information 
from the claimant. 

Cases involving allegations of non-combat personal assault 
fall within the category of situations in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the veteran complains.  
Therefore, evidence from sources other than the veteran's 
service records may be used to corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence which may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

The veteran's service treatment records (STRs) do not show 
any complaints of, or treatment for, any mental disorders.  
In a June 2003 statement the veteran wrote that, within a 
week after his enlistment in March 2003, his eight-year-old 
son had begun having behavioral problems, which included 
inflicting harm on himself and regressing to an "infantile 
state."  In an undated statement which has been associated 
with the claims file, the veteran wrote that he was singled 
out and humiliated by his drill sergeant during basic 
training.  He then received a hardship discharge due to his 
son's condition, which has been diagnosed as Asperger 
Syndrome.  The veteran wrote that there is hardly a night 
when he does not fall asleep thinking about the Army and that 
he twitches all night and has nightmares of trying to get out 
of the Army or having to go back in, and that his fight with 
the Army has left him irritable and withdrawn.

The veteran had private treatment with U.B. Counseling 
beginning in May 2004, at which he expressed problems with 
anxiety, an unwanted compulsion to use pornography, stressors 
related to his son's health and his discharge from the 
military, and increased symptoms of depression.  He had 
treatment until September 2004, and his diagnosis was 
dysthymic disorder and generalized anxiety disorder with a 
poor prognosis.

In March 2005 the veteran had a psychological evaluation with 
P.S.H., M.D., at P.V. Hospital.  It was noted that he was in 
the Individual Ready Reserve and had been pressured to return 
to active duty, which had caused anxiety-laden dreams and 
severe sleep disruption.  The veteran stated that he had 
almost raised himself, due to his parents being divorced and 
his mother working at night, and he described himself as a 
loner while growing up, with few close friends.  He also said 
that his mother was "clingy" with him and gave him 
pornography when he was young.  The examining physician felt 
that the veteran had no psychotic symptoms but appeared 
fragile and tended to "lose it" when under pressure.  He 
opined that the veteran "clearly had long-standing 
personality disorder which is the result of his developmental 
pathology."  The veteran was diagnosed with PTSD and 
avoidant personality disorder.  It was noted that he appeared 
to have sufficient psychopathology to be unable to function 
adequately in a military career.

The veteran was diagnosed with depression, not otherwise 
specified, secondary to multiple stressors at April 2005 
treatment at S.C. Mental Health.

D.G., L.C.S.W., wrote in April 2005 that the veteran was 
undergoing weekly counseling at the P.H.C., and that he was 
extremely withdrawn and had anxiety and severe depression.  
The veteran reported that he could barely manage day-to-day 
tasks and functions, and that he found it difficult to leave 
the house.  Ms. G wrote that the veteran was facing a number 
of family stressors, suffered from severe sleep disruption, 
and showed signs of PTSD.

In May 2005 the veteran had a general medicine VA 
examination, and the examiner noted that he was largely not 
interactive and his wife provided much of the history.  The 
veteran's wife brought documentation that the veteran had 
recently been hospitalized after overdosing on Seroquel.  The 
examiner opined that the veteran had temporary severe 
depression.

After a careful review of the evidence, the Board finds that 
service connection for a mental disorder, including 
depression and PTSD, has not been established.  Dr. H felt 
that the veteran had a long-standing personality disorder 
which was a result of his developmental disorder.  He also 
noted that the veteran did not have sufficient 
psychopathology to be able to function adequately in a 
military career. 

In any event, a personality disorder is not considered a 
disease or injury for VA compensation purposes, and, 
therefore, is not eligible for service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 
(Fed. Cir. 1997) (specifically holding that 38 C.F.R. § 
3.303(c), as it pertains to personality disorder, is a valid 
exercise of the authority granted to the Secretary of 
Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).  Therefore, to whatever extent a personality 
disorder is responsible for the veteran's current disability, 
service connection is not warranted.

The Board observes that a disorder which cannot otherwise be 
service connected because it, by definition, pre-existed 
service, such as a personality disorder, may be subject to a 
superimposed disease or injury, and if such disease or injury 
does occur during service, service connection may be 
warranted.  See VAOPGCPREC 82-90 (July 18, 1990); see also 38 
C.F.R. § 4.127.  However, in this case the preponderance of 
the evidence is against finding that the veteran has a 
disability resulting from a mental disorder which was 
superimposed upon a personality disorder during service.   

The veteran was not diagnosed with any psychiatric disorders 
in service, and was discharged due to hardship related to his 
family situation.  As discussed above, Dr. H did not feel 
that the veteran had the psychopathology to be able to 
function adequately in a military career, and Ms. G noted in 
April 2005 that the veteran was facing a number of family 
stressors.  In addition, the veteran and his wife told the VA 
examiner that he had left the military because of family 
medical problems.  While the veteran's treatment notes with 
U.B. Counseling included his discharge from the military as 
one of his stressors, there were other stressors as well, and 
it was noted in the September 2004 report that he became less 
compliant with his treatment as issues were explored and his 
stressors increased.

Dr. H diagnosed the veteran with PTSD in his March 2005 
evaluation report, although he did not specifically relate it 
to the veteran's military service.  Ms. G also noted in her 
April 2005 letter that the veteran showed signs of PTSD.  The 
veteran's separation document, DD Form 214, shows that, 
during his 4 months and 12 days of active military service, 
he did not serve in combat.  In addition, there is no 
indication from the available service records that he 
suffered any in-service assault, to include during basic 
training.  While the Board acknowledges that the veteran's 
experience during basic training was difficult, the record, 
including the STRs, does not indicate that there was a 
verifiable stressor which could support a diagnosis of PTSD.  
In addition, it is significant to note that neither Dr. H nor 
Ms. G related the veteran's PTSD or PTSD symptoms to his 
military service.  Moreover, his DD Form 214 confirms that he 
received a hardship discharge.

We recognize the sincerity of the arguments advanced by the 
veteran that he has a mental disorder which is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, mental disorders require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.

As the evidence preponderates against the claim for service 
connection for a mental disorder, to include depression and 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

Service connection for a mental disorder, to include 
depression and PTSD, is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


